Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2005

Ignatov v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2409




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ignatov v. Atty Gen USA" (2005). 2005 Decisions. Paper 501.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/501


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                      No. 04-2409
                                     ____________


                              ALEKSANDAR IGNATOV,

                                            Petitioner

                                           v.

                         ALBERTO GONZALES*, Attorney General
                                 of the United States,

                                            Respondent

         (*Substituted pursuant to Federal Rule of Appellate Procedure 43(c)(2))

                                  ________________

                  ON PETITION FOR REVIEW OF ORDER OF THE
                      BOARD OF IMMIGRATION APPEALS
                               (No. A79-042-836)




                                  Argued July 12, 2005

             Before: ALITO, BECKER, and GREENBERG, Circuit Judges

                               (Filed: September 30, 2005)

Melinda Basaran (Argued)
1061 Main Street
Paterson, New Jersey 07503

Counsel for Petitioner
Norah A. Schwarz (Argued)
Mary Jane Candaux
Anh-Thu P. Mai
Thankful T. Vanderstar
Linda S. Wernery
Office of Immigration Litigation
Civil Division, U.S. Dept. of Justice
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044

Counsel for Respondent
                                 ____________________

                                       OPINION
                                 ____________________


PER CURIAM:

       This is a petition for review of a decision of the Board of Immigration Appeals

(BIA), which affirmed without opinion a decision of an Immigration Judge (IJ). The IJ,

among other things, denied the petitioner’s requests for withholding of removal and

asylum.

       The principal issue presented in this case is whether the record contains sufficient

evidence to support the IJ’s finding that the petitioner did not prove that he has a well

founded fear that he would be persecuted if returned to his native country of Macedonia.

We reject this argument and hold that the IJ’s factual findings cannot be disturbed under

the very limited standard of review set out in § 242(b)(4)(B) of the Immigration and

Nationality Act, 8 U.S.C. § 1252(b)(4)(B) (requiring that a factual finding be sustained

unless “any reasonable adjudicator would be compelled to conclude to the contrary”).

                                             2
       The petitioner in this case was an officer with the Macedonia National Police

Force. He signed an agreement to remain with the Force for eight years. During that

time, a substantial number of Albanians began to enter Macedonia, and there were

clashes between the Albanians and members of the Force. The petitioner claims that he

received reports of abuses by the Force and that he came to fear that, if he remained with

the Force, he would be compelled to participate in such activities. He therefore fled the

country.

       Petitioner’s argument is that, if returned to Macedonia, he would be persecuted

because of his political opinion, i.e., his view that the Macedonian police should not

engage in abusive acts directed at the Albanians who entered the country. In order to

establish that he is eligible for asylum, the petitioner was obligated to show (a) that the

Macedonian police were committing improper acts; (b) that they were ordered to do so

by superiors; and (c) that officers who refused to comply would be subjected to adverse

consequences severe enough to rise to the level of persecution within the meaning of the

asylum statute. For present purposes, we assume that the administrative record is

adequate to satisfy prong (a) set out above, i.e., that members of the Macedonian Police

Force engaged in widespread misconduct directed against the entering Albanians. We

likewise assume that the evidence is adequate to satisfy prong (b). After testifying that

he had received information about abuses “from couple of close friends who were my

roommates at the police academy,” the petitioner added: “They were forced to do that.


                                              3
That was the order to work.” A.R. 45. However, even if the evidence in the

administrative record was sufficient to compel a reasonable fact finder to conclude that

the prongs (a) and (b) were satisfied, the petitioner’s argument founders because there is

plainly insufficient evidence to compel such a conclusion regarding prong (c).

       Our review of the administrative record has not disclosed any direct evidence to

support such a finding, and at oral argument, petitioner’s counsel was unable to point to

any such evidence. We recognize that subordinates in a paramilitary organization are not

generally allowed to disobey orders without suffering adverse consequences, but we do

not believe that a reasonable fact finder would be compelled to conclude that persecution

necessarily would have followed under the circumstances present here. A reasonable

fact finder, taking into account the illegality of the orders in question and the need for the

adverse consequences to rise to the level of persecution, could, in our judgment,

reasonably reject such a finding. For these reasons, we hold that the record is adequate

to support the IJ’s rulings regarding eligibility for asylum and, a fortiori, withholding of

removal. We have considered all of the petitioner’s arguments, and see no basis for

granting the petition.




                                              4